                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:19-cv-00049-MR

MATTHEW JAMES GRIFFIN,      )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )                   ORDER
                            )
FNU HOLLAR, et al.,         )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion to Substitute

Defendant William N. Johnson in Place of Unknown Doe #18.” [Doc. 39]

      On November 26, 2019, the Court ordered that this action, brought

pursuant to 42 U.S.C. § 1983, survived initial review. [Doc. 10]. In his

Complaint, Plaintiff named as Defendants FNU Hollar, Marilyn Gamewell,

and Doe Defendants #1-20. [Doc. 1]. Since passing initial review, Plaintiff

has substituted the true identities of Doe Defendants #1-11. [Doc. 14].

Plaintiff now moves to substitute William N. Johnson in place of Doe

Defendant #18, as Plaintiff has identified this Defendant “from a document in

a different case.” [Doc. 39 at 2].

      The Court will, therefore, grant the Plaintiff’s motion and instruct the

Clerk to substitute William N. Johnson in place of Doe Defendant #18.


        Case 5:19-cv-00049-MR Document 43 Filed 07/08/20 Page 1 of 2
                                     ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 39] is

GRANTED. The Clerk is respectfully instructed to substitute William N.

Johnson for Doe Defendant #18 in the docket in this matter.

      IT IS FURTHER ORDERED that the Clerk shall direct the U.S. Marshal

to effectuate service on Defendant William N. Johnson with the summons

filed by Plaintiff at Docket No. 39-1 in this matter.

      IT IS SO ORDERED.

                               Signed: July 8, 2020




        Case 5:19-cv-00049-MR Document 43 Filed 07/08/20 Page 2 of 2
